NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

VICTOR I. ROSENFELD and                      )
JOHANNA M. ROSENFELD,                        )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-238
                                             )
RALPH F. GONZALEZ, M.D., and                 )
BRADENTON NEUROLOGY, INC.,                   )
                                             )
             Appellees.                      )
                                             )

Opinion filed October 12, 2018.

Appeal from the Circuit Court for Manatee
County; Diana L. Moreland, Judge.

H. Dennis Rogers of H. Dennis Rogers,
P.A., Clearwater, for Appellants.

Gabrielle Osborne and Mark E. McLaughlin
of Beytin, McLaughlin, O'Hara, Bocchino &
Bolin, P.A., Tampa, for Appellees Ralph F.
Gonzalez, M.D., and Bradenton Neurology,
Inc.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.